Title: John Adams to Thomas Barclay, 4 May 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir
          The Hague May 4. 1784
        
        I wrote you the 23 Ult. and expect your Answer by the next Post. To Day I have yours of 26 Ult and have executed your orders, by writing to Amsterdam &c
        You require me to produce to you the Bills of Exchange accepted by me, and paid by Fizeau & Co But in this with humble Submission you are wrong.
        Dr Franklin obtained Money of the Court of Versailles Mr Grand of Paris, received it, and paid it out by means of his Friend at Amsterdam Mr Fizeau &c in discharge of these Bills. Mr Grand, in Accounting with you for that Money, will produce those Bills, as his Vouchers. I never recd any Money or paid any Bill. I only examined the Bills by their Marks Numbers, Dates &c to see, if they were genuine, and all this I have given you an Account of. Fizeau who paid the Bills kept them as he ought for his own Vouchers.
        There is no Suggestion or Suspicion of any Mistake in these Bills.

No Duplicates were ever accepted by me, as you may See by looking over the List I gave you.
        The Coach I beg you to take Care of, till my Arrival.
        Yours
      